DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/20/2021. Claims 1-10 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the media is being interpreted as any media, such signal per se, which is a non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10915397 in view of Wang et al (US2016/0357440 A1), as follows:
Present application
US10915397
1. A data storage system, wherein the data storage system comprises: a storage client; a management server; and a storage node group includes N+M storage nodes for storing data according to a erasure coding (EC) technology, wherein when the N+M storage 





3. The system according to claim 1, wherein: the storage client is further configured: to perform a read operation to obtain a status of a second data unit corresponding to to-be-read data, and a second partition view and a second partition status of a second partition in which the second data unit is located, wherein the status of the second data unit indicates storage nodes the storage client is allowed to use in the second partition when the management server creates the second data unit, and the second partition status indicates whether storage nodes comprised in the second partition are faulty currently; and the storage client is further configured to: determine, based on the status of the second data unit, the second partition view, and the second partition status, a list of normal storage nodes storing EC blocks corresponding to the to-be-read data; and read, from the determined list of storage nodes, the EC blocks corresponding to the to-be-read data.
4. The system according to claim 1, wherein before the storage client requests the management server to assign the data unit for the to-be-written data, the storage client is further configured to: write, based on an identifier of a third data unit returned by the management server, EC blocks generated based on the to-be-written data to storage nodes comprised in a third partition in which the third data unit is located; and when a 
5. The system according to claim 1, wherein there is a faulty node in the first partition, the storage nodes that the storage client is allowed to use are non-faulty nodes in the first partition, and the status of the first data unit indicates states of storage nodes comprised in the first partition when the management server creates the first data unit; or the storage nodes that the storage client is allowed to use are storage nodes that are designated in the first partition by the management server for the storage client and that store the to-be-written data.
6. The system according to claim 1, wherein a quantity of the generated parity blocks is equal to M, and a quantity of the generated data blocks is equal to a value obtained by subtracting M from the quantity of the storage nodes the storage client is allowed to use.
7. The system according to claim 1, wherein the management server is further configured to: determine, based on a quantity of partitions having a faulty node, whether partition degradation is allowed; and assign the first data unit for the to-be-written data in the first partition when partition degradation is allowed.
8. The system according to claim 7, wherein the management server is configured to: determine whether a ratio of the quantity of the partitions having a faulty node to a total quantity of partitions is greater than a preset percentage; and determine that partition degradation is allowed when the ratio is greater than the preset percentage.

10. A storage client, wherein the storage client uses an erasure coding (EC) technology to store data into a distributed storage system, wherein the distributed storage system comprises: a management server; and a plurality of storage nodes, wherein: the plurality of storage nodes comprises N storage nodes and M storage nodes; the N storage nodes and the M storage nodes comprise a storage node group corresponding to one partition; the N storage nodes are configured to store data blocks; the M storage nodes are configured to store parity blocks generated based on the data blocks; and N and M are positive integers greater than 2; and wherein the storage client comprises an interface and a processor, and the interface communicates with the processor wherein the processor is configured to: request the management server to assign a data unit for to-be-written data; obtain an identifier of a first data unit, a status of the first data unit, and a first partition view of a first partition that are returned by the management server, wherein: the first data unit is located in the first partition, the first partition view indicates a list of storage nodes comprised in the first partition, the status of the first data unit indicates storage nodes the storage client is allowed to use in the first partition, and a quantity of the storage nodes that the storage client is allowed to use is less than N+M, wherein the storage nodes that the storage client is allowed to use in the first partition comprise non-faulty nodes; and 
11. The storage client according to claim 10, wherein the processor is further configured to: obtain a status of a second data unit corresponding to to-be-read data, and a second partition view and a second partition status of a second partition in which the second data unit is located when the storage client performs a read operation, wherein the status of the second data unit indicates storage nodes the storage client is allowed to use in the second partition when the management server creates the second data unit, and the second partition status indicates whether storage nodes comprised in the second partition are faulty currently; determine, based on the status of the second data unit, the second partition view, and the second partition status, a list of normal storage nodes storing EC blocks corresponding to the to-be-read data; and read, from the determined list of storage nodes, the EC blocks corresponding to the to-be-read data.
12. The storage client according to claim 10, wherein the processor is further configured to: obtain an identifier of a third data unit 
13. A management server in a distributed storage system, wherein: the distributed storage system uses an erasure coding (EC) technology to store data and the distributed storage system further comprises: a plurality of storage nodes, wherein: the plurality storage nodes comprises N storage nodes and M storage nodes; the N storage nodes and the M storage nodes comprise a storage node group corresponding to one partition; the N storage nodes are configured to store data blocks; the M storage nodes are configured to store parity blocks generated based on the data blocks; and N and M are positive integers greater than 2; and the management server comprises an interface and a processor, wherein the interface communicates with the processor and the processor is configured to: receive a request that is sent by a storage client and that is used to assign a data unit for to-be-written data; assign a first data unit for the to-be-written data in a first partition; and return an identifier of the first data unit, a status of the first data unit, and a first partition view of the first partition to the storage client, wherein: the status of the first data unit indicates storage nodes the storage client is allowed to use in the first partition, the first partition view indicates a list of storage nodes comprised in the first partition, and a quantity of the storage nodes the storage client is allowed to use is less than N+M, wherein the storage nodes that the storage 
14. The management server according to claim 13, wherein the processor is further configured to: record the status of the first data unit.
15. The management server according to claim 14, wherein there is a faulty node in the first partition, the storage nodes that the storage client is allowed to use are non-faulty nodes in the first partition, and the status of the first data unit indicates states of storage nodes comprised in the first partition when the management server creates the first data unit.
16. The management server according to claim 13, wherein the processor is further configured to: return a status of a second data unit corresponding to to-be-read data, and a second partition view and a second partition status of a second partition to the storage client when the storage client performs a read operation, wherein the second data unit is located in the second partition, the status of the second data unit indicates storage nodes that the storage client is allowed to use in the second partition when the management server creates the second data unit, and the second partition status indicates whether storage nodes comprised in the second partition are faulty currently.
17. The management server according to claim 13, wherein the processor is further configured to: return an identifier of a third data unit to the storage client; and receive a request that is sent by the storage client and that is used to reassign a data unit when the storage client fails to write EC blocks generated based on the to-be-written data to 
18. The management server according to claim 13, further the processor is further configured to: determine, based on a quantity of partitions having a faulty node, whether partition degradation is allowed, and assign the first data unit for the to-be-written data in the first partition when partition degradation is allowed.
19. The management server according to claim 18, wherein the processor is further configured to: determine whether a ratio of the quantity of the partitions having a faulty node to a total quantity of partitions is greater than a preset percentage, and determine that partition degradation is allowed when the ratio is greater than the preset percentage.
20. The management server according to claim 18, wherein the processor is further configured to: assign a fourth data unit to the to-be-written data in a fourth partition having no faulty node; and return an identifier of the fourth data unit to the storage client when the degradation determining unit determines that partition degradation is not allowed.
21. A data storage method in a distributed storage system, wherein the distributed storage system uses an erasure coding (EC) technology to store data and the distributed storage system comprises: a management servers; and a plurality of storage nodes, wherein: the plurality of storage nodes comprise N storage nodes and M storage nodes; the N storage nodes and the M storage nodes comprise a storage node group corresponding to one partition; the N storage nodes are configured to store data 

23. The method according to claim 21, further comprising: performing, by the storage client, a read operation, to obtain a status of a second data unit corresponding to to-be-read data, and a second partition view and a second partition status of a second partition in which the second data unit is located, wherein the status of the second data unit indicates storage nodes the storage client is allowed to use in the second partition when the management server creates the second data unit, and the second partition status indicates whether storage nodes comprised in the second partition are faulty currently; determining, by the storage client based on the status of the second data unit, the second partition view, and the second partition status, a list of normal storage nodes storing EC blocks corresponding to the to-be-read data; and reading, by the storage client from the determined list of storage nodes, the EC blocks corresponding to the to-be-read data.
24. The method according to claim 21, wherein before the assigning, by the management server, a first data unit, the method further comprises: determining, by the management server based on a quantity of partitions having a faulty node, whether partition degradation is allowed, and assigning the first data unit for the to-be-written data in the first partition when partition degradation is allowed.



US10915397 is generating a plurality of data blocks by dividing data and one or more parity blocks for the plurality of data blocks. However, US10915397 teaches using erasure encoding and Wang et al teach that “A principle of the erasure coding technology is to divide data into m data blocks, and perform parity coding on the m data blocks by using a redundancy algorithm, to generate k parity blocks, where the m data blocks and the k parity blocks constitute one EC stripe” (e.g. [0003]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the erasure encoding technique in the data taught by US10915397 during encoding, since such a technique would have been within the general knowledge of an artisan in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US2016/0357440 A1) and further in view of Sangamkar et al (US2017/0242770 A1).
Claim 1: Wang et al  teach a data storage system, wherein the data storage system comprises: a storage client (e.g. Data distribution apparatus, fig. 1 – [0164]); and a storage node group includes N+M storage nodes (e.g. Distributed storage system, fig. 1) for storing data according to a erasure coding (EC) technology (e.g. [0007]), wherein when the N+M storage nodes are in a normal state, the N storage nodes are configured to store data blocks; the M storage nodes are configured to store parity blocks generated based on the data blocks with the EC technology (e.g. [0191]); and N and M are positive integers greater than 2 (e.g.[0026]).
Not explicitly taught by Wang et al is a management server and  that the storage client is configured to: obtain a quantity of the storage nodes that the storage client is allowed to use in the storage group from the management server, wherein the quantity of the storage nodes is less than N+M; generate a plurality of data blocks by dividing data and one or more parity blocks for the plurality of data blocks, wherein a quantity of the plurality of data blocks and the one or more parity blocks are the same as the quantity of the storage nodes; and store the plurality of Sangamkar et al (e.g. [0059]-[0063], [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Wang et al with the one taught by Sangamkar et al in order to verify the number of available storage nodes in the system so that data could be distributed accordingly.

 As per claims 5 and 9, the claimed features are rejected similarly to claim 1 above.

Claim 2. Wang et al and Sangamkar et al teach the system according to claim 1, wherein the management server is further configured to record a status of the N+M storage nodes in the storage node group (e.g. [0168]- Wang et al).

As per claim 6, the claimed features are rejected similarly to claim 2 above.

Claim 3: Wang et al and Sangamkar et al teach the system according to claim 2, wherein the storage client is further configured to obtain the status from the management server (e.g. [0168]- Wang et al).


Claim 4: Wang et al and Sangamkar et al teach the system according to claim 1, wherein the quantity of the one or more parity blocks is equal to M, and the quantity of the plurality of data blocks is equal to a value obtained by subtracting M from the quantity of the storage nodes the storage client is allowed to use (e.g. [0007], [0026]- Wang et al & [0059], [0075] - Sangamkar et al).

As per claims 8 and 10, the claimed features are rejected similarly to claim 4 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/11/2022